Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 17/159,256 filed on 01/27/2021.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(b) as being anticipated by DeVore et al. (Pub. No. US 2005/0109141).
De Vore discloses an apparatus (Fig. 1) comprising a controller (46) for controlling a vehicle based on shaft displacement angle, and zero or imminent zero torque region of a transmission (26), wherein the controller (46) configures a processor when implemented from the memory to: 
determine that the transmission is in one of: a zero torque region, an imminent zero torque region, a backlash region and an imminent backlash region (see para 0022 - 0024); 
wherein the determination is based at least in part upon a shaft displacement angle that comprises at least one angle selected from the angles consisting of: an input angle comprising an angle value representative of a rotational displacement difference between an input shaft and a countershaft; a main box angle comprising a rotational displacement difference between the countershaft and an output shaft; and an output angle comprising a rotational displacement difference between the input shaft and the output shaft (two shafts 52 and 54); and 
selectively control a transmission operation based at least in part upon the determination (Abstract). 
Allowable Subject Matter
Claims 2-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on 571-272-7107.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658